Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension length of the flexible printed circuit from the display panel to the control circuit board”, “an extension length of the control circuit board along a direction away from the flexible printed circuit” must be shown/pointed out or the feature(s) canceled from the claim(s).  No new matter should be entered.
It must be noted that there is no element number provided in the present specification denoting any extension length, either of the flexible printed circuit or of any other element
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 12-17, 19-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2014/0307380).

Regarding claim 1 Nakamura discloses:
An electronic device, comprising: 
a first body (e.g. 10 FIG.1); 
a second body (e.g. 11 FIG.1); 
at least one hinge (e.g. 12, 13 FIG.2), connected between the first body and the second body (e.g. 12 extending out of 11 FIG.4, 12 inside 10 FIG.3), wherein the first body and the second body are adapted to rotate relatively through the at least one hinge (described e.g. paragraph [0026]); and 
at least one electronic assembly (e.g. 45, 67, 73, FIG.9), connected to the second body, wherein a first gap exists between the at least one electronic assembly and the at least one hinge in an axial direction of the at least one hinge (e.g. gaps between 72 and 67 where 72 bends to left and right of 67 FIG.9), wherein the second body comprises a display panel (e.g. 25 in 11 shown 

Regarding claim 2 Nakamura discloses:
the first gap is less than or equal to one half a length of the at least one hinge along the axial direction (72 longer than gap in 72 for 67 as shown FIG.9).

Regarding claim 6 Nakamura discloses:
quantity of the at least one hinge is two (e.g. 12, 13, FIG.4), a quantity of the at least one electronic assembly is one (e.g. 73 shown between 12&13 FIG.9) and the electronic assembly is located between the two hinges (e.g. 73 between 12 and 13 FIG.4).

Regarding claim 8 Nakamura discloses:
the at least one electronic assembly and the at least one hinge do not overlap in the axial direction (e.g. 72 away from 73 as shown FIG.5).

Regarding claim 9 Nakamura discloses:


Regarding claim 12 Nakamura discloses:
an angle between an extension direction of the control circuit board and an extension direction of the display panel is 45 degrees to 100 degrees (shown at a variety of angles including at least 90 degrees FIG.5).

Regarding claim 13 Nakamura discloses:
the second body comprises a lock assembly (e.g. 75 FIG.10) connected to the display panel (e.g. connected via 45 FIG.10), and the control circuit board is locked to the lock assembly (as shown FIG.10).

Regarding claim 14 Nakamura discloses:
a region between the two ends of the flexible printed circuit is separated from the control circuit board (as shown FIG.6).

Regarding claim 15 Nakamura discloses:
the control circuit board bends relative to the display panel through single bending of the flexible printed circuit (as shown FIG.5).

Regarding claim 16 Nakamura discloses:


Regarding claim 17 Nakamura discloses:
the flexible printed circuit is connected to the display panel from the control circuit board through the top edge (connected at both top and bottom, as shown FIG.6).

Regarding claim 19 Nakamura discloses:
each side edge of the control circuit board is a flat surface (as indicated by the shape of 45 shown FIG.10).

Regarding claim 20 Nakamura discloses:
the control circuit board comprises a through hole (screw hole shown not pointed out FIG.10), and the flexible printed circuit does not penetrate the through hole.

Regarding claim 21 Nakamura discloses:
the second body comprises a back cover (e.g. 23 FIG.5) and a front frame (e.g. 31/61 FIG.5), and the display panel is disposed between the back cover and the front frame (as shown FIG.5) and is exposed by the front frame (as indicated FIG.4).

Regarding claim 22 Nakamura discloses:
the control circuit board is secured to the front frame (secured through 65 FIG.5).

Regarding claim 23 Nakamura discloses:
the front frame comprises a main housing (e.g. 23 FIG.5) and a hinge cover (e.g. 31, 29 FIG.5), and the hinge cover is connected to the main housing (as shown FIG.5).

Regarding claim 24 Nakamura discloses:
the control circuit board is attached to or engaged with the main housing (shown engaged with 23 FIG.5).

Regarding claim 25 Nakamura discloses:
the control circuit board is attached to or engaged with the hinge cover (shown engaged to 31 through 65 FIG.5).

Regarding claim 26 Nakamura discloses:
the second body comprises a receiving groove configured to receive the control circuit board (73 in 29 as shown FIG.5), the flexible printed circuit, and the at least one hinge (shown FIG.5).

Regarding claim 27 Nakamura discloses:
an end of the display panel extends into the receiving groove (25 extends down into the 29 section FIG.5).

Regarding claim 28 Nakamura discloses:


Regarding claim 29 Nakamura discloses:
the at least one electronic assembly comprises at least one of a button, an antenna, a speaker, a camera lens, and a gesture sensor (“touch sensor” 45, paragraph [0057]).

Regarding claim 30 Nakamura discloses:
An electronic device, comprising: 
a first body (e.g. 10 FIG.1); 
a second body (e.g. 11 FIG.1); 
at least one hinge (e.g. 12 FIG.2), connected between the first body and the second body (12 extending out of display FIG.4, 12 inside base FIG.3), wherein the first body and the second body are adapted to rotate relatively through the at least one hinge (described e.g. paragraph [0026]); and 
at least one electronic assembly (e.g. 45, 67, 73, FIG.9), connected to the second body, wherein a second gap exists between the at least one electronic assembly and the at least one hinge in an axial direction of the at least one hinge (e.g. gaps between 72 and 67 where 72 bends to left, right FIG.9, and below/behind 67 FIG.5), wherein the second body comprises a display panel (e.g. 25 in 11 shown FIG.5), wherein the at least one electronic assembly comprises a control circuit board (e.g. 45 FIG.5) and a flexible printed circuit (e.g. 73 as described paragraph [0065]), and two ends of the flexible printed circuit are respectively connected to the control circuit board and the display panel (as shown FIG.6), and wherein an extension length of the 

Regarding claim 31 Nakamura discloses:
the second gap is less than or equal to a diameter of the at least one hinge (as shown e.g. FIG.5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0307380) in view of SILVANTO et al. (US 2018/0113493).

Regarding claim 3 Nakamura discloses: 
The electronic device according to claim 1
Nakamura does not explicitly disclose:
wherein the first gap is less than or equal to 2 mm
SILVANTO teaches:
wherein the first gap (e.g. 1436 FIG.14B) is less than or equal to 2 mm (as described paragraph [0129])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SILVANTO as pointed out above, in Nakamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to 

Regarding claim 32 Nakamura discloses: 
The electronic device according to claim 30
Nakamura does not explicitly disclose:
the second gap is less than or equal to 4 mm 
SILVANTO teaches:
the second gap (e.g. 1436 FIG.14B) is less than or equal to 4 mm (as described paragraph [0129])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of SILVANTO as pointed out above, in Nakamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the egress of particles such as sand or dirt out of the mechanism, such particles could otherwise get trapped in and damage the mechanism (paragraphs [0128]-[0132]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0307380) in view of Lev (US 2006/0203440).

Regarding claim 4 
Nakamura discloses:
the electronic device according to claim 1
Nakamura does not explicitly disclose:
a quantity of the at least one hinge is one, a quantity of the at least one electronic assembly is two, and the hinge is located between the two electronic assemblies
Lev teaches:
a quantity of the at least one hinge is one (402 FIG.4), a quantity of the at least one electronic assembly is two (404, 406 FIG.4), and the hinge is located between the two electronic assemblies (as shown FIG.4)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Lev as pointed out above, in Nakamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: and additional axis of rotation so that the screen may open and close like a standard laptop while also allowing the display to freely rotated when open increasing ease of use of the display (described col 2 lines 5-28).

Claims 5, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0307380) in view of Kim (US 2004/0056977).

Regarding claim 5 
Nakamura discloses:
the electronic device according to claim 1
Nakamura does not explicitly disclose:
a quantity of the at least one hinge is two, a quantity of the at least one electronic assembly is one, and one of the two hinges is located between the electronic assembly and the other hinge
Kim teaches:
a quantity of the at least one hinge is two (e.g. two 130 extending from 120 FIGURE 7), a quantity of the at least one electronic assembly (e.g. 140 FIGURE 7) is one (shown e.g. FIGURE 7), and one of the two hinges is located between the electronic assembly and the other hinge (as shown FIGURE 7)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kim as pointed out above, in Nakamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable 

Regarding claim 33 
Nakamura discloses:
the electronic device according to claim 1
Nakamura does not explicitly disclose:
a distance between the control circuit board and the at least one hinge is less than a distance between the display panel and the at least one hinge 
Kim teaches:
a distance between the control circuit board and the at least one hinge (between 130, 140 FIGURE 7) is less than a distance between the display panel (e.g. 111, FIGURE 4) and the at least one hinge (e.g. as shown e.g. FIGURE 4)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kim as pointed out above, in Nakamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: increase usability of the device via free manipulation of an attached device such as a camera (as described paragraph [0015]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2014/0307380) in view of Kurokawa (US2004/0266239).

Regarding claim 7 
Nakamura discloses:
the electronic device according to claim 1
Nakamura does not explicitly disclose:
a quantity of the at least one hinge is two, a quantity of the at least one electronic assembly is two, and the two hinges are located between the two electronic assemblies
Kurokawa teaches:
a quantity of the at least one hinge is two (two 33 FIG.1), a quantity of the at least one electronic assembly is two (two 40 per 20 FIG.1), and the two hinges are located between the two electronic assemblies (e.g. 33 between 40 shown FIG.1)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Kurokawa as pointed out above, in Nakamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: free manipulation of an attached device such as a camera (as described paragraph [0015]).

Response to Arguments
2021-05-21 have been fully considered but they are not persuasive.
Regarding applicant’s arguments with respect to the extension length:
It must be emphasized that the extension length limitation is recited as: “from the display panel to the control board” and so the claim is narrowly drawn to a segment from the display panel to the control board of the claimed flexible printed circuit board, not the total length of the flexible printed circuit board. As shown in FIG.6 of Nakamura the length of the segment of 73 between 25 and 45 is very small, while the length that 45 extends away from 25 is clearly longer as it extends away from beyond 73. 
This interpretation is consistent with the description of the disclosed device of the present application paragraph [0059] which states in part: “A region between the two ends of the FPC 144 is separated from the control circuit board 142. An extension length of the FPC 144 from the display panel 124 of the second body 120 to the control circuit board 142 is less than or equal to an extension length of the control circuit board 142 along a direction away from the FPC 144.”
It is the separated region (which has no drawing number) that applicant appears to be attempting to claim, and so it is reasonable that only the section of 73 between 25 and 45 of the prior art be used to disclose this claimed element, as pointed out above, instead of the total length of 73, which applicant appears to be arguing.
Regarding the argument(s) with respect to claims 30-33: Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THERON S MILLISER/            Examiner, Art Unit 2841       



/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841